DETAILED ACTION
1.	This action is in response to applicant's amendment received on 1/4/2021.  Amended claims 1-10 are acknowledged and the following new grounds of rejection below are formulated.  The amendments to the drawings have been considered and accepted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriarty (U.S. Publication 2009/0260363), hereinafter “Moriarty”.
Regarding claim 1, Moriarty discloses a two-stroke combustion engine (27, paragraph 45) which includes, comprising: a crankcase (inherent) being comprised of 
Regarding claim 2, Moriarty discloses the two-stroke combustion engine, according to claim 1, further comprising : a heat exchanger in heat transfer relationship with said exhaust gas recycling device (31) so as to separate water vapor by condensation (paragraph 77).

Regarding claim 6, Moriarty discloses the two-stroke combustion engine according to claim 1, further comprising: a mixer (26) in fluid connection with said intake port so as to mix dihydrogen and dioxygen of the gaseous fuel (paragraph 73).
Regarding claim 7, Moriarty discloses the two-stroke combustion engine according to claim 6, further comprising: a compressed air supply in fluid connection with said mixer (26) so as to mix dioxygen and dihydrogen with compressed air for variable concentration of dioxygen and dihydrogen in the gaseous fuel (paragraph 11 and 47). Examiner notes that the hydrogen gas and oxygen gas is compressed and supplied through electrolyzer (3, paragraph 58). 
Regarding claim 9, Moriarty discloses the two-stroke combustion engine according to claim 6, wherein said mixer (26) is in fluid connection with said exhaust gas recycling device (31) through a recovery duct (shown in figure 1) so as to reinject said unconsumed gaseous fuel.
Regarding claim 11, Moriarty discloses the two-stroke combustion engine according claim 1, wherein the sealing means is comprised of an expansion system. Examiner notes that Moriarty teaches a piston ring that has the ability to expand and contract depending on engine temperatures. Claim does not explain in detail what an expansion system actually is. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty.
Regarding claim 4, Moriarty discloses the claimed invention except for providing two sealing elements for the piston. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two piston rings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Examiner notes that two piston rings would read on the limitations of having two sealing elements that obstruct the exhaust and intake ports. Claim does not say that the whole intake port or whole exhaust ports has to be sealed. 
Regarding claim 8, Moriarty discloses the two-stroke combustion engine according to claim 7, wherein said mixer (26) is in fluid connection with said intake port 
Regarding claim 10, Moriarty discloses the claimed invention, but is silent to disclose the exhaust port being positioned further from the lower crankcase than the intake port. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the exhaust port be disposed higher than the intake port, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There in no prior art that teaches all the limitations of claim 5, but more specifically, additional sealing members, other than the piston rings, disposed on each side of the piston that extend longitudinally. 
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. Applicant argues that Moriarty teaches only one crankcase and there is no sealing means in the crankcase. Applicant mentions that piston rings can’t constitute as the sealing means and that therefore, Moriarty does not have a “lower crankcase” and . 
Examiner suggests amending and focusing on provided explicit details to the “sealing means” within the independent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        4/12/2021